DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2.  Applicant’s election of the species of the combination of each of the sequences of SEQ ID NO: 28, 36, 29 and 30 in the reply filed on 12 April 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Status
3. 	Claims 2-19 are pending.
	Claims 10, 11, 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 2-9, 12 and 17-19 read on the elected invention and have been examined herein. It is noted that claim 12 has been examined herein only to the extent that the claim reads on the elected primers of SEQ ID NO: 28-30 and 36. Claim 12 encompasses the non-elected subject matter of the primers of SEQ ID NO: 31-35. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Claim Interpretation
4. The claims recite that the first set of primers and the second set of primers allow for the amplification of a first and second targeted nucleic acid region “having a length between 35 and 100bp.” This language is considered to limit the length of the region amplified by the first and second set of primers to one that has a minimum size of 35bp and a maximum size of 100bp.
Specification
5.  The specification is objected to because the assigned SEQ ID NOs have not been used to identify each sequence listed, as required under 37 CFR 1.821(d).
Specifically the application fails to comply with CFR 1.821(d), which states:
 (d) Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.
 
The specification discloses nucleotide sequences in Figures 23 and 24.  While the primers within the full length sequence are defined in terms of SEQ ID Nos, the full length sequences are not identified by sequence identifiers in the figures themselves or in the Brief Description of the Figures. 
For compliance with sequence rules, it is necessary to include the sequence in the “Sequence Listing” and identify them with SEQ ID NO. In general, any sequence that is disclosed and/or claimed as a sequence, i.e., as a string of ten or more unbranched nucleotides or four or more unbranched amino acids, and that otherwise meets the criteria of 37 CFR 1.821(a), must be set forth in the “Sequence Listing.” (See MPEP 2422.03).
For the response to this Office action to be complete, Applicants are required to comply with the Requirements for Patent Applications containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures. Further, the “Brief Description of the Drawings” should be amended to include the appropriate SEQ ID NOs or new drawings should be submitted which include the appropriate SEQ ID Nos.
Claim Rejections - 35 USC § 112(b) - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite and confusing over the recitation that A1, A2, B1 and B2 are selected from SEQ ID NO: 28 to 36 because A1, A2, B1 and B2 cannot be any one of the recited sequences while maintaining the criteria set forth in the claims for the length of the amplification products. For instance, A2 cannot be SEQ ID NO: 29 or 30 if A1 is SEQ ID NO: 28.
Double Patenting
7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-8, and 17-19 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,580,755. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘755 are both inclusive of methods for amplifying different sequences of a same targeted nucleic acid region in a biological sample that is a blood, serum or plasma sample, wherein the targeted nucleic acid region comprises a gene having a mutation / polymorphism and wherein the method comprises performing amplification with at least the following two sets of primers: a) a first set of primers comprising a forward DNA primer designated A1 and a reverse DNA primer designated A2, wherein when both primers are annealed/hybridized to their target nucleic acid region, they allow amplification of a first sequence of the targeted 
The claims of ‘755 do not recite that the primers have a minimal size of 15 nucleotides and a maximal size of 30 nucleotides in length, and have a minimal spacing of at least 5 bp between the two primers, between the 3' extremities of both primers. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used primers of a length of 15-30 nucleotides and at least 5bp between the primers A1 and A2 and between B1 and B2 in the method claimed in ‘755 because this is the conventional length for primers and would have permitted amplification of a region of 50bp between the two primers.
Regarding claims 3, 4, 18 and 19, the claims of ‘755 recite that the amplification products produced by the A1 and A2 primers and by the B1 and B2 primers are 50-100bp in length or 50-80bp in length (claim 3 of ‘755) and thereby it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used A1 and A2 primers and B1 and B2 primers in the method claimed in ‘755 that amplified target nucleic acid products of up to a maximum of 99bp or between 55 to 65bp.

Regarding claim 17, claim 1 of ‘755 also recites that the amplification products A1A2 and B1B2 differ from one another in length by at most 20%.
8. Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,580,755 in view of Fleischhacker et al (Biochemica et Biophysica Acta. 2007. 1775: 191-232; cited in the IDS).
The claims of ‘755 are discussed above. The claims of ‘755 do not recite that the targeted gene is KRAS. However, the claims of ‘755 do recite that the targeted nucleic acid comprises a polymorphism and that the sample is a plasma or serum sample.
Further, Fleischhacker teaches methods for detecting cancer related mutations in circulating DNA in plasma samples (see abstract). In particular, Fleischhacker teaches detecting mutations in KRAS as indicative of pancreatic, colorectal and lung cancer (see Table 2).
In view of the teachings of Fleischhacker et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method claimed in ‘755 to the particular target nucleic acid of KRAS in order to have provided the benefit of detecting KRAS mutations indicative of cancer, including pancreatic, colon and lung cancer.
9. Claims 2-9, and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-36 of copending Application No. 17/254,555 (reference application) in view of Fleischhacker et al (Biochemica et Biophysica Acta. 2007. 1775: 191-232; cited in the IDS). Although the present claims and the claims of ‘555 are both inclusive of methods for amplifying different sequences of a same targeted nucleic acid region in cell-free nucleic acids present in a sample from a subject, wherein the targeted nucleic acid region comprises a gene having a mutation and wherein the method comprises performing amplification with at least the following two sets of primers: a) a first set of primers comprising a forward DNA primer and a reverse DNA primer, wherein each of the primers is 15-25 nucleotides in length (i.e., within the range of 15-30 nucleotides recited in the present claims), and when both primers are annealed/hybridized to their target nucleic acid region, they allow amplification of a first sequence of the targeted nucleic acid region having a length between 50 to 95 bp (i.e., within the range of 50-100bp recited in the present claims); and b) a second set of primers comprising a forward DNA primer and a reverse DNA primer, wherein each of the primers is 15-25 nucleotides in length (i.e., within the range of 15-30 nucleotides recited in the present claims), and when both primers are annealed/hybridized to their target nucleic acid region, they allow amplification of a first sequence of the targeted nucleic acid region having a length between 50 to 95 bp (i.e., within the range of 50-100bp recited in the present claims). Claim 35 of ‘555 recites that the second target sequence is from 100 to 400 bp from the first target region. Thereby, the first forward primer and second reverse primer would necessarily allow for amplification of a sequence of the targeted nucleic acid region having a length comprised between 250-450 or 250-350 bp. 

However, Fleischhacker teaches that cell-free nucleic acids are present in serum and plasma samples of subjects having cancer and healthy subjects (p. 182). Fleischhacker further teaches methods for detecting cancer related mutations in circulating DNA in plasma samples (see “5. Detection of point mutations in CNAs” beginning at p. 188 and Table 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method claimed in ‘555 specifically to a plasma or serum sample since Fleischhacker teaches that these are samples of bodily fluid that contain cell-free DNA, and particularly cell-free DNA comprising mutations diagnostic of cancer. 
Further, regarding the recitation in the present claims that the forward and reverse primers have a minimal spacing of at least 5 bp between the 3' extremities of the primers, the particular primers in claims 28-34 of ‘555 have the property that there is at least 5bp between the 3’ extremities of the forward and reverse primers in each primer pair. 
Regarding claims 3, 4, 18 and 19, the claims of ‘555 recite that the amplification products produced by the first and second primer pairs are 50-99bp in length and thereby it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used first and second primer pairs in the method claimed in ‘555 that amplified target nucleic acid products of up to 95bp or 
Regarding claim 9, the claims of ‘555 do not recite that the targeted gene is KRAS. However, the claims of ‘555 do recite that the targeted nucleic acid comprises a mutation and that the sample is a bodily fluid sample that comprises cell-free nucleic acids. 
Further, Fleischhacker teaches methods for detecting cancer related mutations in circulating DNA in plasma samples (see abstract). In particular, Fleischhacker teaches detecting mutations in KRAS as indicative of pancreatic, colorectal and lung cancer (see Table 2).
In view of the teachings of Fleischhacker et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method claimed in ‘555 to the particular target nucleic acid of KRAS in order to have provided the benefit of detecting KRAS mutations indicative of cancer, including pancreatic, colon and lung cancer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art of Wang et al (Cancer Research. 2003. 63: 3966-3968; cited in the IDS) teaches methods of PCR for measuring the DNA integrity index of circulating DNA in plasma of subjects who have neoplastic disorders and control subjects. The method of Wang utilizes 3 primers – a first forward primer used with a first nested reverse 
Ellinger et al (J. Urology. January 2009. 181: 363-371; cited in the IDS) teaches methods for determining the DNA integrity index of cell-free circulating DNA in serum samples from patients who have cancer and healthy subjects (see, e.g. abstract).  In the method of Ellinger, 2 forward primers and 3 reverse primers are used to generate amplification products of 106, 193 and 384bp, as shown in Figure 2 below and described at p. 364, col. 2.


    PNG
    media_image1.png
    127
    851
    media_image1.png
    Greyscale

Ellinger teaches that different DNA fragmentation patterns are observed in different types of cancer and that the fragmentations patterns may be prognostically relevant for prostate, bladder and breast cancer (p. 370, col. 2 to p. 371, col. 1). Ellinger 
Integrity was significantly decreased in patients with cancer (p<0.001)” (see abstract). 
	Umetani (Clinical Chemistry. 2006. 52(6): 1062-1069) teaches methods of PCR for detecting cell-free circulating DNA in serum samples from patients having colorectal cancer and healthy control patients (p. 1063 and abstract). The PCR assay was performed using 2 sets of primers that are nested such that one set of primers amplified a 115-bp fragment (i.e., fragments “truncated by apoptosis”) and the second set of primers amplified longer 247-bp fragments (p. 1063, col. 2 and supplemental Figure 1, shown below).

    PNG
    media_image2.png
    163
    877
    media_image2.png
    Greyscale

Shih et al (WO 2009/051842; cited in the IDS) discloses methods for determining the integrity index of cell free nucleic acids in a plasma sample and other body fluids of human patients having cancer. Shih teaches that the integrity index is determined by determining the ratio of a long sequence to that of a short sequence having a length of about 100bp and detecting an integrity index of about 0.65 (see, e.g., p. 8-10, p. 20-22 and Table 2/p. 18; claim 5). In the method of Shih, a first set of primers is used to amplify an at least 300bp or 400bp sequence from a cancer-associated chromosomal locus and a second set of primers is used to amplify a PCR product of about 100bp from a different, control region of the chromosome, such as the p53 gene (see, e.g., page 2 and claims 1 and 11).
Wang et al, Ellinger et al, Umetani et al and Shih et al do not teach a method of amplifying two different sequences in a target nucleic acid comprising a mutation in a 
	Ito et al (JP2006304611A; e.g., para [0099] and [0170] of translation; and p. 4 of original document) teaches a primer (G-1; “Db” below) for amplifying and detecting KRAS mutations wherein the primer is identical to present SEQ ID NO: 30 (“Qy” below). See alignment below:
Qy          1 CCCTGACATACTCCCAAGGA 20
              ||||||||||||||||||||
Db          1 CCCTGACATACTCCCAAGGA 20

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634